Exhibit 10.2

SUPPLEMENT NO. 1 TO SECURITY AGREEMENT

Supplement No. 1 (this “Supplement”) dated as of June 16, 2010, to the Security
Agreement of June 10, 2005 (as amended, restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) by and among each of the
parties listed on the signature pages thereto and those additional entities that
thereafter become parties thereto (collectively, jointly and severally,
“Grantors” and each individually “Grantor”) and WELLS FARGO CAPITAL FINANCE, LLC
in its capacity as Agent for the Lender Group and the Bank Product Providers
(together with the successors, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement, dated
as of December 8, 2008 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among SAVVIS Communications
Corporation, a Missouri corporation, as borrower (“Borrower”), SAVVIS, Inc., a
Delaware corporation, the lenders party thereto as “Lenders” (“Lenders”), and
Agent, the Lender Group is willing to make certain financial accommodations
available to Borrower from time to time pursuant to the terms and conditions
thereof; and

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Security Agreement and/or the
Credit Agreement; and

WHEREAS, Grantors have entered into the Security Agreement in order to induce
the Lender Group to make certain financial accommodations to Borrower; and

WHEREAS, pursuant to Section 5.16 of the Credit Agreement, new direct or
indirect Subsidiaries of Borrower, must execute and deliver certain Loan
Documents, including the Security Agreement, and the execution of the Security
Agreement by the undersigned new Grantor (“New Grantor”) may be accomplished by
the execution of this Supplement in favor of Agent, for the benefit of the
Lender Group and the Bank Product Provider;

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, New Grantor hereby agrees as follows:

1. In accordance with Section 24 of the Security Agreement, New Grantor, by its
signature below, becomes a “Grantor” under the Security Agreement with the same
force and effect as if originally named therein as a “Grantor” and New Grantor
hereby (a) agrees to all of the terms and provisions of the Security Agreement
applicable to it as a “Grantor” thereunder and (b) represents and warrants that
the representations and warranties made by it as a “Grantor” thereunder are true
and correct on and as of the date hereof. In furtherance of the foregoing, New
Grantor, as security for the payment and performance in full of the Secured
Obligations, does hereby grant, assign, and pledge to Agent, for the benefit of
the Lender Group and the Bank Product Provider, a security interest in and
security title to all



--------------------------------------------------------------------------------

assets of New Grantor including, without limitation, all property of the type
described in Section 2 of the Security Agreement to secure the full and prompt
payment of the Secured Obligations, including, without limitation, any interest
thereon, plus reasonable attorneys’ fees and expenses if the Secured Obligations
represented by the Security Agreement are collected by law, through an
attorney-at-law, or under advice therefrom. Schedule 4, “Pledged Companies” and
Schedule 8, “List of Uniform Commercial Code Filing Jurisdictions” attached
hereto supplement Schedule 4 and Schedule 8, respectively, to the Security
Agreement and shall be deemed a part thereof for all purposes of the Security
Agreement. Each reference to a “Grantor” in the Security Agreement shall be
deemed to include New Grantor. The Security Agreement is incorporated herein by
reference.

2. New Grantor represents and warrants to Agent, the Lender Group and the Bank
Product Provider that this Supplement has been duly executed and delivered by
New Grantor and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, except as enforceability thereof may be
limited by bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium or other similar laws affecting creditors’ rights generally and
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

3. This Supplement may be executed in multiple counterparts, each of which shall
be deemed to be an original, but all such separate counterparts shall together
constitute but one and the same instrument. Delivery of a counterpart hereof by
facsimile transmission or by e-mail transmission shall be as effective as
delivery of a manually executed counterpart hereof.

4. Except as expressly supplemented hereby, the Security Agreement shall remain
in full force and effect.

5. This Supplement shall be construed in accordance with and governed by the
laws of the State of New York, without regard to the conflict of laws principles
thereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, New Grantor and Agent have duly executed this Supplement to
the Security Agreement as of the day and year first above written.

 

NEW GRANTOR:   BLUE JAY MERGER SUB INC.   By:  

/s/ Gregory W. Freiberg

  Name:   Gregory W. Freiberg   Title:   CFO AGENT:   WELLS FARGO CAPITAL
FINANCE LLC   By:  

/s/ John Nocita

  Name:   John Nocita   Title:   Managing Director

 

-3-



--------------------------------------------------------------------------------

SCHEDULE 4

Pledged Companies

None

 

-4-



--------------------------------------------------------------------------------

SCHEDULE 8

List of Uniform Commercial Code Filing Jurisdictions

State of Delaware

 

-5-